Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “presenting a plurality of guided checklists for the dental implant process” and “using artificial intelligence to modify the checklist…”  There is no previous recitation of a “dental implant process.” Therefore, this recitation lacks antecedent basis in the claim.  Additionally, the reference to “the checklist” is unclear because the claim previously recites “a plurality of guided checklists.”  Therefore, it is unclear which “checklist” is being referenced in the subsequent limitation.
Claim 6 recites the limitation “the rules and statistics that define input parameters…”  There is insufficient antecedent basis for this limitation in the claim because there is no previous recitation of any rules and statistics.
Claims 2-13 are rejected based on their dependencies on claim 1.
Claim 14 recites “presenting a plurality of guided checklists for the dental implant process” and “using artificial intelligence to modify the checklist…”  There is no previous recitation of a “dental implant process.” Therefore, this recitation lacks antecedent basis in the claim.  Additionally, the reference to “the checklist” is unclear because the claim previously recites “a plurality of guided checklists.”  Therefore, it is unclear which “checklist” is being referenced in the subsequent limitation.
Claims 15-19 are rejected based on their dependencies on claim 14.
Claim 20 recites the limitation “using artificial intelligence to modify the checklist…” The reference to “the checklist” is unclear because the claim previously recites “a plurality of guided checklists.”  Therefore, it is unclear which “checklist” is being referenced in the subsequent limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites presenting a plurality of tasks for completion, wherein a listing of tasks is color coded for a status regarding each of the plurality of tasks; presenting a plurality of guided checklists for the dental implant process; inputting values for one or more of blood pressure, heart rate, blood oximetry, medical conditions, or allergies; and modify the checklist based on previous data entered. 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components. But for “one or more computer storage mediums” and “one or more processors,” each of the above identified limitations encompass managing personal 
Claims 2-13 further expand on the identified abstract idea by reciting additional limitations capable of being carried out manually but for the recitation of generic computer components. For example, the claims further define inputs for the checklist and rules to be applied, calendaring, and obtaining additional information related to the dental process.
Claims 14-20 recite similar device and method limitations to those addressed above.  Therefore, these claims also recite Certain Methods of Organizing Human Activity but for the recitation of generic computer components for similar reasons as set forth above.
If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, insignificant, extra-solution data gathering and display activity, and generally linking the abstract idea to a particular technological environment. For example the claims recite one or more computer storage mediums, one or more processors, and a client device that carry out the abstract idea. The written description discloses that the recited computer components encompass generic components including “any suitably configured processing system can be used as the information processing system in embodiments of the present disclosure” (see paragraph 00060). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract 
Additionally, the claims recite “using artificial intelligence” to modify the checklist.  However, this limitation is recited at a high degree of generality and merely serves to link the abstract idea to a particular technological environment. The claims also recite a user interface that receives various inputs and outputs data to a user.  However, these recitations amount to no more than insignificant, extra-solution data gathering and display activities. Claims 5, 13, and 16 also recite an image capture device or camera for capturing images. However, these elements are recited at a high degree of generality and are merely involved in insignificant, extra-solution data gathering.  Therefore, these limitations do not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, storing and retrieving data from memory is insufficient to amount to significantly more than an abstract idea (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) and receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royal, US Patent Application Publication No. 2012/0065985 in view of Sachdeva, US Patent Application Publication No. 2020/0066391.
As per claim 1, Royal teaches a dental implant management system, comprising: one or more computer storage mediums containing computer instructions and digitized patient records (see paragraphs 0031 and 0036; centralized data storage includes a listing of patient data); one or more processors operationally coupled to the one or more computer storage mediums, the computer instructions when executed by the one or more processors causes the one or more processors to perform the operations of: presenting a user interface having a plurality of tasks for completion, wherein a listing of tasks is color coded for a status regarding each of the plurality of tasks (see paragraph 0031; visual display of tasks with different colors depending on progress of tasks); presenting a plurality of guided checklists for the dental implant process (see paragraph 0101; various categories for receiving input through check boxes); inputting values for the patient (see paragraph 0049; web page allows entry of patient specific information); and modify the checklist based on previous data entered (see paragraph 0100; lists of selections are dynamically updated based on the previous selections).
While Royal teaches inputting values for patient specific data, Royal does not explicitly teach the data includes one or more of blood pressure, heart rate, blood oximetry, medical conditions, or allergies.  Royal also does not explicitly teach using artificial intelligence to modify the checklist.  Sachdeva teaches an orthodontic management system that includes inputting data related to one or more of blood pressure, heart rate, blood oximetry, medical conditions, or allergies (see paragraph 0273).  Sachdeva further teaches using artificial intelligence to provide an orthodontic care management solution, which includes generating checklists (see paragraphs 0023 and 0026).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these features from Sachdeva to the system of Royal with the motivation of facilitating a collaborative care environment addressing the specific needs of the patient (see paragraph 0273 of Sachdeva). Since Royal also operates in a collaborative care environment, one of ordinary skill in the art would have looked to the teachings of Sachdeva to supplement the acquired patient data as well as employing modern, artificial intelligence techniques.
As per claim 2, Royal and Sachdeva teaches the system of claim 1 as described above.  While Royal teaches a networked computing environment (see Figure 1), Royal does not explicitly identify the environment as a cloud based environment.  Sachdeva further teaches cloud based processors that facilitate communication for the orthodontic management system (see paragraphs 0193-0195).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this network architecture to the system of Royal for the reasons given above with respect to claim 1.
As per claim 3, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the system is configured for a multi-user environment enabling a plurality of registered users to interact with the system (see paragraph 0027).  While Royal teaches a networked computing environment (see Figure 1), Royal does not explicitly identify the environment as a cloud based environment.  Sachdeva further teaches cloud based storage mediums that facilitate the orthodontic 
As per claim 4, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the plurality of guided checklists dynamically modifies based on inputted values and a current status of the dental implant process (see paragraph see paragraph 0100; lists of selections are dynamically updated based on the previous selections; this also occurs at a current progress status of the dental implant process).
As per claim 5, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the system further comprises an image capture device that includes an image capture user interface that dynamically provides image correction (see paragraph 0075; image preparation converts captured image for use with 3D software is encompassed by providing image correction as recited). Royal does not explicitly teach the user interface guides in a physical placement of the image capture device.  Sachdeva further teaches a user interface guides in a physical placement of the image capture device (see paragraph 0183; computer vision interface insurance that correct orientations of captured images are taken).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Royal for the reasons given above with respect to claim 1.
As per claim 6, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal does not explicitly teach the system uses a matrix based on the rules and statistics that define input parameters to maximize correction results or reduce risk of harm to a patient.  Sachdeva further teaches the system uses a matrix based on the rules and statistics that define input parameters to maximize correction results or reduce risk of harm to a patient (see paragraph 0034; the arrangement of data based on statistics and analytics against a relational database is interpreted as being encompassed by a 
As per claim 7, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the user interface further presents a divided calendar for patient visits including a consultation visit, a data collection visit, a data analysis visit, a surgical treatment visit, and a prosthodontics treatment visit (see paragraphs 0025 and 0029-0030; describes user interface for scheduling a variety of patient appointments for different aspects of the implant process).
As per claim 8, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the user interface further comprises a module for inputting a patient's personal profile information (see paragraph 0075; input of patient demographic information).
As per claim 9, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the user interface further comprises a module for obtaining digitized imaging information selected among one or more of computer tomography images, photographs, video, x-rays, or magnetic resonance imaging (see paragraph 0037).
As per claim 11, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the user interface further comprises a module for obtaining dental impressions (see paragraph 0025).
As per claim 12, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal further teaches the user interface further comprises a module for coordinating lab orders and for materials used in a dental implant process (see paragraph 0027).  However, Royal does not explicitly teach maintaining inventory for materials.  Sachdeva further teaches maintaining inventory for materials used in orthodontic treatment (see paragraph 0276). It would have been obvious to one of ordinary skill 
As per claim 13, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal does not explicitly teach a camera operationally coupled to one or more processors, wherein the one or more processors are configured to guide and take pre-set images based on a desired smile profile.  Sachdeva further teaches a camera operationally coupled to one or more processors, wherein the one or more processors are configured to guide and take pre-set images based on a desired smile profile (see paragraphs 0120 and 0183; desired smile profile is input and guided image capture is performed using camera to take correctly oriented images). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Royal for the reasons given above with respect to claim 1.
Claims 14-17 and 19-20 recite substantially similar device and method limitations to those addressed in claims 1, 3, 5, 9, and 12 and, as such, are rejected for similar reasons as given above.

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royal, US Patent Application Publication No. 2012/0065985 in view of Sachdeva, US Patent Application Publication No. 2020/0066391 and further in view of Rodriguez US Patent Application Publication No. 2007/0255589.
As per claim 10, Royal and Sachdeva teaches the system of claim 1 as described above.  Royal does not explicitly teach the user interface further comprises a module for obtaining a patient's consent and other acknowledgements. Rodriguez teaches a user interface comprising a module for obtaining a patient’s consent and other acknowledgements (see paragraph 0176), wherein the consent can be for dental procedures (see paragraph 0125).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this consent feature to the system of Royal with the 
As per claim 18, Royal and Sachdeva teaches the device of claim 14 as described above.  Royal does not explicitly teach the user interface further comprises a module for obtaining a patient's consent and other acknowledgements on a touch screen or on a biometric input device indicative of a patient's consent. Rodriguez teaches a user interface comprising a module for obtaining a patient’s consent and other acknowledgements (see paragraph 0176) on a touch screen or on a biometric input device (see paragraph 0251; primary input device is a touch screen device).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this consent feature to the system of Royal with the motivation of ensuring that collected patient information is HIPAA compliant (see paragraph 0176 of Rodriguez), which is an objective of Royal (see paragraph 0111 of Royal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dawson, US Patent Application Publication No. 2015/0019252, discloses a computer-based dental implant management system that guides the dental implant process.
Vannoye, European Patent Application Publication No. EP 1262902 A1, discloses a computer-based system for providing step-by-step dental procedure instructions to a dental surgeon.
Thyvalikakath, DESIGNING CLINICAL DATA PRESENTATION USING COGNITIVE TASK ANALYSIS METHODS, discusses user interface design in dental management environments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626